Per Curiam.

Upon review of the record, arguments, and objections before the court, we concur with the board’s findings that, by commingling client funds with general office funds, respondent violated DR 9-102(A) and (B); and that his further conduct detailed above violated DR 1-102(A)(4) and ,1-102(A)(6). ’
Finding respondent’s breaches of professional responsibility sufficiently egregious to warrant suspension beyond one year, we order that respondent be suspended from the practice of law in Ohio for a definite term of two years. It is further ordered that the costs of these proceedings be taxed to respondent.

Judgment accordingly.

Moyer, C.J., Patton, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.
Patton, J., of the Eighth Appellate District, sitting for Sweeney, J.